Citation Nr: 0406631	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement (NOD) in June 2002 and a statement 
of the case (SOC) was issued in August 2002.  The veteran 
submitted a substantive appeal in November 2002.  

A hearing was held before a Hearing Officer (HO) at the RO in 
January 2003; a transcript of this hearing is of record.  The 
Board also issued an August 2003 Remand of the veteran's 
appeal for a video conference hearing; however, the veteran 
informed the RO, in December 2003, that he did not wish to 
proceed with this hearing.  


FINDINGS OF FACT

1.	  All notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.

2.	  Although schizoid personality was noted during active 
service, no acquired psychiatric disability was then 
diagnosed. 

3.	  There is no competent evidence to establish that the 
veteran has PTSD.

4.	 The competent and probative medical evidence 
establishes that there is no medical nexus between the 
veteran's currently diagnosed acquired psychiatric 
disabilities-generalized anxiety disorder, and major 
depressive disorder-and the veteran's period of active 
military service.  




CONCLUSION OF LAW

The criteria for a grant of service connection for an 
acquired psychiatric disability, to include PTSD, have not 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the August 2002 SOC and the May 2003 supplemental 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  
The Board also finds that the September 2003 and August 2001 
letters of the RO satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO notified the veteran of the information and evidence 
needed to establish the claim for service connection; and 
requested that the veteran provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  In 
this case, as indicated above, some of the documents 
fulfilling VA's notice requirements were issued after the 
RO's initial adjudication in this case (i.e., the SOC and 
SSOC).  In each case, however, the veteran was afforded an 
opportunity to respond thereafter.  The Board also points out 
that one document substantially meeting the VCAA's notice 
requirements, the August 2001 RO letter, was provided to the 
veteran approximately nine months prior to the rating action 
on appeal, and two months after when a substantially complete 
application was received.  Interestingly, the September 2003 
RO letter, provided to the veteran subsequent to the rating 
action on appeal, does not include any further information 
with respect to the VCAA's notice requirements that was not 
already incorporated in the August 2001 RO letter. 

Significantly, moreover, there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that any additional action is needed 
to comply with the duty to assist the veteran.  As indicated 
below, the RO has obtained the veteran's service medical 
records, and has arranged for the veteran to undergo VA 
examination in connection with the issue on appeal.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim, and has, in fact, submitted 
private medical treatment records.  Significantly, neither 
the veteran nor his representative has identified any 
additional sources of medical evidence, or otherwise 
identified any outstanding pertinent evidence that has not 
been obtained.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal.

II.	Background

The veteran's Form DD-214 indicates that he served with the 
Army as a member of a Field Communications crew.  

Service medical records reflect that in March 1962 the 
veteran was noted as having a schizoid personality, existing 
prior to service, and as manifesting symptoms of 
inappropriate affect and vague ideas of reference.  

Following the veteran's September 1963 separation from 
service, and subsequent entrance into the Army reserves, in 
February 1965, a private psychiatrist examined the veteran at 
the request of the veteran's commanding officer in the 
reserves.  This psychiatrist stated indicated that the 
veteran was suffering from "anxiety and phobic reaction with 
some paranoid tendencies," and indicated that if the veteran 
continued with the reserves that he might become a "charge 
upon the Government."  The veteran was discharged from 
reserves duty in May 1965.  

A private psychiatric treatment report from September 1975, 
from the Ridgeway Area Psychiatric Center noted that the 
veteran was experiencing a wide array of phobias and was 
"seriously ill," and it also documented the veteran's 
complaints of depression and anxiety.  The treatment report 
did not refer to the veteran's prior service, nor did it 
discuss the possibility of the veteran having PTSD.

Psychiatric treatment records from February 1984 to January 
1995, from the Dickinson Mental Health Treatment Center noted 
the veteran's continuing treatment for depression, anxiety, 
and obsessive-compulsive disorder.  Records from the DRMC 
Center for Geropsychiatric Medicine from June 1998 to March 
2001 also referred to the veteran's treatment for these 
conditions, and noted the fact that the veteran "had 
difficulty coping with his military service as well as the 
Reserves after his honorable discharge..."  None of the 
records from these two private institutions referred to the 
possibility of the veteran having PTSD.

In his June 2001 claim for service connection for PTSD, for 
an unspecified psychiatric disorder, and for residuals of his 
mental condition, the veteran stated that his mental 
condition was service related in that during service he was 
ridiculed, harassed, and "under constant duress" because of 
what he referred to as a "physical anatomy deficiency."  In 
a September 2001 personal statement from the veteran, 
submitted as part of his response to the RO's request for 
Information in Support of Claim for Service Connection for 
PTSD, the veteran contended that he experienced depression 
and anxiety attacks while in service, and that as a result of 
his psychological condition in service he received lower 
performance evaluations.  He further contended that he drank 
alcohol as often as possible during service in an attempt to 
feel as if he were "part of the group" with his fellow 
servicemen, and that he also altered his eating habits to the 
extent that he would avoid having to eat in the company of 
other servicemen.  

During an April 2002 VA psychiatric examination, the veteran 
complained of experiencing PTSD and other psychological 
disorders.  He stated that his mental condition was service-
related in that while in service he was ridiculed and 
harassed by other servicemen because of the appearance of his 
genital region.  (The VA examiner stated in his report that 
at age 18, the veteran had undergone a procedure for removal 
of an undescended testicle, and that this procedure may have 
negatively affected the veteran's self-perceptions 
thereafter.)  The veteran further stated that he believed 
that the harassment he experienced in service was the cause 
of his psychiatric illnesses.  The examination report noted a 
diagnosis of chronic and severe generalized anxiety disorder, 
major depressive disorder with a history of psychotic 
features, and mixed personality disorder with passive-
dependent, borderline, and schizoid aspect noted.  The 
examiner assigned a GAF score of approximately 40.  The 
examiner also rendered the following opinion:

[T]his examiner sees no logical link between these 
conditions and his [the veteran's] military service 
specifically.  Review of all of his psychiatric records 
indicates that he has had multiple psychiatric 
difficulties and gross psychopathology from the time 
that he was a child, long before he ever entered the 
military.  There is no specific evidence to indicate 
that the military caused him to be more disturbed than 
he would have otherwise been and certainly there is no 
evidence that it created disorders that would not have 
otherwise existed.  Neither is there any specific 
evidence to verify any of the veteran's reports.  It is 
unknown whether or not these were actual experiences or 
fears. 

During the January 2003 hearing the veteran recounted the 
stress and anxiety that he had experienced in service, and 
stated that prior to his discharge from service he 
experienced a mental breakdown, and as a result needed to be 
escorted back home by military personnel from his duty 
station in Germany.  The veteran further recounted his early 
discharge from the reserves on account of his mental 
condition.  The veteran also submitted at the hearing a list 
of medications that he was currently taking. 



III.	Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by a veteran's 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d) 
(2003).   

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). [Parenthetically, the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, and that 
requirement has since been eliminated; as, in this regard, 
the current version of 3.304(f) as regards the three 
regulatory criteria - requiring only a diagnosis rendered in 
accordance with 38 C.F.R. § 4.125(a) - which incorporates the 
provisions of the Fourth Edition of the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV) - is more favorable to the veteran, it 
must be considered in the adjudication of his claim.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  A more recent 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above, and is inapplicable to the claim on appeal.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).] 

In this case, notwithstanding the veteran's assertions that 
he has PTSD, there is no medical diagnosis of PTSD of record, 
a necessary element of establishing service connection for 
PTSD.  Neither the report from the April 2002 VA psychiatric 
examination, nor the private medical reports submitted by the 
veteran contain such a diagnosis.  Moreover, the Board has 
neither presented, nor alluded to the existence of a specific 
medical diagnosis of PTSD.     

The Board also finds that the record presents no basis for a 
grant of service connection for any psychiatric disability 
other than PTSD.

While the veteran was diagnosed, in service, as having a 
schizoid personality disorder, these records reflect no in-
service diagnosis of any psychiatric disability.   The Board 
emphasizes that congenital or developmental abnormalities, 
such as personality disorder, are not considered "diseases 
or injuries" within the meaning of applicable legislation 
and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
competent evidence to establish that such has occurred here, 
resulting in a current psychiatric disability for which 
service connection may be granted.  

On the contrary, after examination of the veteran and 
consideration of his documented medical history, to include 
the veteran's pre-service history, and symptoms noted during 
and following the veteran's period of active duty service, 
the April 2002 examiner opined that there was no "specific 
evidence to indicate that the military caused [the veteran] 
to be more disturbed than he would have otherwise been and 
certainly there is no evidence that it created disorders that 
would not have otherwise existed."  That examiner went out 
to specifically rule out a relationship between either of the 
two acquired psychiatric disorders from which the veteran 
currently suffers-generalized anxiety disorder and major 
depressive disorder (neither of which was diagnosed in 
service)-and the veteran's military service.  This evidence 
clearly weighs against the claim.  

The only other medical evidence of record that even plausibly 
alludes to the etiology of current psychiatric problems are 
the records from the DRMC Center for Geropsychiatric 
Medicine, dated from 1988 and thereafter, reflecting 
treatment for depression and anxiety, and including a 
notation "had difficulty coping with his military service as 
well as the Reserves after his honorable discharge..."  
However, this notation is a mere reiteration of information 
reported by the veteran, and, hence, does not constitute a 
competent medical nexus opinion.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  

The Board also has considered the veteran's assertions.  
However, where, as here, the claim turns on a medical matter, 
the veteran simply cannot establish entitlement to service 
connection on the basis of his assertions, alone.  As a 
layperson, without appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as whether he has PTSD, or 
whether there is a nexus between any currently diagnosed 
acquired psychiatric disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

For all the foregoing reasons, the claim of service 
connection for an acquired psychiatric disability, to include 
PTSD, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert,1 Vet. App. at 53-56.  




ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.

	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



